Citation Nr: 0618794	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina in which the RO denied the 
benefit sought on appeal.  The appellant, who has been deemed 
to have active honorable service from August 1969 to August 
1972 (See October 1984 Administrative Decision), appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The Board remanded the case for further development in 
September 2003 and August 2004.  Subsequent to the completion 
of this development, the case was returned to the Board for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's alleged in-service stressors did not 
occur during combat duty; nor have they been verified for VA 
purposes by official records or any other supportive 
evidence.

3.  The appellant does not have post-traumatic stress 
disorder as a result of active military service, or any 
verified incident therein.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active military service. 38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

Prior to initial adjudication of the appellant's claim, 
letters dated in October 2001 and March 2002 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to her 
claim.  The above-referenced letters  informed the appellant 
that additional information or evidence was needed to support 
her service connection claim; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The Board observes and acknowledges that the appellant has 
not been afforded a VA examination in connection with her 
PTSD claim.  However, the appellant's post-service medical 
records address the medical question at issue; and as will be 
explained more fully below, the Board is of the opinion that 
the appellant's service medical records and post-service 
medical records contain sufficient medical evidence to make a 
decision on the appellant's claim.  The crux of the 
appellant's claim revolves around whether the appellant's 
alleged stressors (i.e., what caused her PTSD) can be 
verified, and not whether she suffers from PTSD (which has 
already been diagnosed and related to her alleged stressors).  
As such, a VA examination would not help in substantiating 
the appellant's claim.

The Board observes that at the time the RO recertified the 
appellant's case to the Board, it also provided the appellant 
with an explanation of disability ratings and effective dates 
that may be applicable to her claim. See RO's May 2006 
letter; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Id.  

B.  Law and Analysis 

The appellant contends that she is entitled to service 
connection for PTSD on the basis of four traumatic events 
that allegedly occurred in service.  Specifically, the 
appellant alleges that from October 1970 to August 1971, she 
was sexually harassed and assaulted by a male superior 
officer. See July 2002 sexual assault questionnaire.  After 
the appellant was transferred to Germany, she contends that 
she was sexually harassed by a female superior. Id.  In 
addition, the appellant asserts that she experienced two 
traumatic events associated with terrorist activities in 
Germany.  First, she contends that she was caught in a shoot-
out between service personnel and a terrorist group in 
Germany in May 1972. See December 2001 PTSD questionnaire.  
She also reported that she was involved in a frightening 
incident in which military police (with dogs and guns) 
barricaded a street where she was walking in a search for a 
terrorist group. See December 2003 hearing transcript, pgs. 
29-31, 35.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's claim; and therefore concludes that this 
appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the appellant's current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).

The appellant does not allege, nor do her service personnel 
records reveal, that she was involved in combat.  As such, 
she is not entitled to the relaxed evidentiary standard of 
proof regarding events that occurred during combat pursuant 
to 38 U.S.C.A. § 1154(b); and verification of her alleged 
PTSD stressors is required for service connection to be 
granted. See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 
Vet. App. 91, 93 (1993); See also Collette v. Brown, 82 F.3d 
389 (1996).  Service department records must support, and not 
contradict, the appellant's testimony regarding non-combat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first and third elements necessary for a 
grant of service connection (medical evidence of PTSD), the 
medical evidence of record indicates that the appellant has 
been diagnosed with PTSD from a military sexual trauma and 
terrorist events in Germany. See VA medical records dated in 
May 2001 (PTSD characterized by flashbacks, anxiety and 
depression related to service experiences of shoot-out, 
bombing and sexual assault); January 2005 VA medical records 
("PTSD from MST").  The appellant's PTSD diagnosis 
constitutes a current disability for VA purposes and also 
provides a nexus opinion between the appellant's PTSD and 
alleged stressors from service.  Therefore, the first and 
third elements of the service connection test have been met.  
Thus, the only issue before the Board is whether there is 
competent evidence of record corroborating the appellant's 
allegations that she was either (1) sexually harassed and/or 
assaulted in service or (2) traumatized by terrorist events 
while serving in Germany.  

	1.  Sexual harassment and assault

According to the appellant's BVA hearing transcript, the 
appellant testified that she was sexually harassed and 
assaulted for approximately six to eight months between 
October 1970 and August 1971 by her superior office while 
stationed at Fort Monroe, Virginia. See December 2001 PTSD 
questionnaire; December 2003 hearing transcript, p. 28.  The 
appellant reported that her supervisor touched her in an 
inappropriate manner and asked her to go out with him. 
December 2003 hearing transcript, p. 29.  When she refused 
his advances, the appellant reported that her superior 
officer refused to promote her; and she asked to be 
transferred from her division to the mess hall. Id.  The 
appellant testified that she did not report the alleged 
sexual harassment/assault to her superior's supervisors due 
to threats from her superior; nor did she tell her family or 
friends. Id., p. 30; however, see April 2001 VA medical 
records ("reports no one believed her when she tried to 
report his conduct" and "reports again when she tried to 
report her misconduct no one believed her"); August 2001 VA 
medical records ("reported to higher authority - was not 
believed").  The appellant contends that her work 
performance changed after she was sexually 
harassed/assaulted. Id., pgs. 29-30.  

Although not addressed during her Board hearing, the 
appellant reported a second incident of sexual harassment in 
a PTSD sexual assault questionnaire submitted to the RO. See 
July 2002 sexual assault questionnaire.  In this 
questionnaire, the appellant asserted that after she 
transferred to Germany, she was sexually harassed by a female 
supervisor. Id.  She indicated that her supervisor thought 
that she liked her; and that the supervisor called the 
appellant into her office just to tell her that she "liked 
and cared for" the appellant. Id.  The appellant reported 
that her supervisor also told her "all that she could do for 
[the appellant]." Id. 

In responding to the RO's request for evidence substantiating 
her claim, the appellant indicated that she experienced the 
following after the alleged sexual harassment/assault: (1) a 
sudden change in her duty assignment, (2) increased use of 
leave without an immediate reason, (3) changes in her 
performance evaluations, (4) episodes of depression, panic 
attacks or anxiety, (5) increased or decreased use of 
prescription medications, (6) alcohol or substance abuse, (7) 
obsessive behavior such as overeating or undereating, and (8) 
unexplained economic or social behavior changes. See July 
2002 PTSD questionnaire checklist.   

In this case, the evidence indicates that the appellant never 
told anyone while in service or soon thereafter about the 
alleged sexual harassment/assault.  The appellant's service 
medical records do not corroborate her claims, in that there 
are no medical records contained in the claims file that are 
dated in either 1971 or 1972.  Service medical records 
related to a second period of service dated from November 
1974 to August 1977 do not show episodes of depression, panic 
attacks or anxiety, increased or decreased use of 
prescription medications, alcohol or substance abuse problems 
or obsessive behavior on the part of the appellant.  

Overall, the appellant's service personnel records also do 
not assist in corroborating her claim as they do not reflect 
the changes that the appellant contends occurred after the 
harassment/assault, such as a sudden change in her duty 
assignment; an increased use of leave without an immediate 
reason; changes in her performance evaluations at around the 
time of the alleged harassment; or unexplained economic or 
social behavior changes.  The Board observes that the 
appellant's personnel records do show that she had a change 
in her duty assignment effective May 1, 1971 in which it 
appears that the appellant was promoted either from a clerk 
to a clerk-typist or from a clerk-typist to a military pay 
clerk. See service record of assignments; Special orders 
number 190 extract dated in September 1971.  However, the 
records do not show that the appellant requested that her 
duty assignment be changed; and conflicts with the 
appellant's testimony that she transferred to a different 
service section (the mess hall) to escape her supervisor.  
The appellant's personnel records do not provide any 
indication that the appellant used increased leave around the 
time of the alleged incidents.  Rather, the first reference 
to increased use of leave did not occur until March 1975, 
almost three years after the alleged harassment took place. 
See leave and administrative absence letter dated in March 
1975.  In addition, the Board observes that the appellant's 
performance evaluations dated in 1972 and 1973 indicated that 
the appellant was outstanding in the areas of adaptability, 
attitude, initiative, leadership, responsibility and duty 
performance; and that the appellant was recommended for 
immediate promotion both times. See August 1972 and February 
1973 enlisted efficiency reports.  Although the appellant did 
not perform quite as well on her December 1974 efficiency 
report, her supervisor still recommended that she be promoted 
ahead of her contemporaries. See December 1974 enlisted 
efficiency report.  

The appellant has indicated that she experienced unexplained 
economic or social behavior changes at the time she was 
sexually harassed/assaulted.  Evidence of behavior changes 
following an alleged assault is one type of relevant evidence 
that may assist in substantiating a PTSD claim based upon a 
personal assault. See 38 C.F.R. § 3.304 (f) (3).  A review of 
the appellant's service personnel records do not reflect that 
she underwent either economic or social behavior changes in 
either 1971 or 1972. See service personnel file.  However, 
beginning in September 1974, the appellant was investigated 
for fraud of funds from the United States Government, an 
allegation for which she ultimately underwent a general court 
martial. See September 1974 report for suspension of 
favorable personnel actions; November 1976 general court 
martial order.  In regards to the events surrounding the 
appellant's general court martial, the Board observes that 
the incidents upon which the court marshal were based 
occurred in February 1973 and March 1973, not contemporaneous 
to the time of the alleged harassment/assault that occurred 
in 1971 and early 1972. See May 1975 general court martial 
order; record of court martial conviction.  As such, the 
appellant's social behavioral changes in connection with her 
general court martial are not persuasive corroborating 
evidence that the alleged sexual harassment or sexual assault 
occurred.    

Alternative sources of evidence have also been considered in 
evaluating the appellant's claim.  However, the claims file 
only contains post-service medical records which reveal a 
lack of mental health treatment until April 2001, almost 
thirty years after the alleged sexual harassment/assault 
occurred. See VA medical records dated from July 1973 to July 
2005.  There are no statements from service-members, family 
or friends addressing the appellant's contemporaneous 
economic or social behavior around the time of the alleged 
events; nor is there any credible supporting evidence that 
either of the appellant's claimed in-service stressors 
occurred.  Thus, even though the appellant has a diagnosis of 
PTSD that has been related to alleged stressors that occurred 
in service, the diagnosis is based on the appellant's 
subjective account of the alleged incidents, and not the 
appellant's account in conjunction with credible 
corroborating evidence that the claimed in-service stressors 
occurred.  
 
As the appellant's stressors are not related to combat, her 
testimony alone is not sufficient to establish the occurrence 
of the claimed harassment or assault as 
in-service stressors. Cohen, 10 Vet. App. 128.  Her testimony 
must be corroborated by credible supporting evidence. Id.  
The appellant has offered no competent corroborating evidence 
of her claimed stressors.  Moreover, service department 
records also do not support the appellant's claim regarding 
her claimed stressors. Doran, 6 Vet. App. 283.  As such, the 
Board finds that the evidence, taken as a whole, does not 
corroborate the appellant's statements that she was sexually 
harassed or sexually assaulted in either Virginia or Germany.  
Absent corroborative evidence of the appellant's alleged 
stressor events, service connection for PTSD on the basis of 
sexual harassment/assault must be denied.  

	2.  Terrorist activities

The appellant's personnel records reflect that she was 
transferred overseas on May 31, 1972. See service record of 
assignments.  The appellant testified that she was sent to 
Frankfurt, Germany. See December 2003 hearing transcript, p. 
31.  
The appellant testified that soon after her arrival (she was 
"in processing"), she was walking down the street when 
military police with dogs and guns barricaded the street 
searching for a terrorist group. See December 2003 hearing 
transcript, pgs. 29-31, 35.  The appellant reported that she 
was sent back to her barracks, which was part of a military 
base incorporated into the town. Id.  She stated that she was 
required to remain in her barracks for a few days after the 
incident. Id., p. 35.  Thereafter, she reported that 
terrorist acts occurred in Germany, including several 
bombings and shootings. Id., p. 32.  While she indicated that 
she never actually witnessed the bombings or saw the bombings 
aftermath, she was afraid. Id.  She reported that she had to 
vacate her workplace on several occasions due to frequent 
bomb threats; and heard of bombings on military bases. Id.  
She testified that in approximately May 1972, she started 
drinking heavily because of the difficulties she was 
experiencing. Id., p. 35. 

In addition to the foregoing, the appellant reported that she 
was involved in another traumatic event in May 1972 while 
processing into her unit in Germany.  She asserts that she 
was in the middle of a street shoot-out near her base between 
American soldiers and a gang. See December 2001 PTSD 
questionnaire; August 2001 VA medical records.  The appellant 
asserted that she was in the "line of fire that day"; and 
as a result, she feared for her life. Id. 

The RO attempted to verify the alleged terrorist stressors 
reported by the appellant in service.  According to internet 
research regarding terrorism activities from 1968 to 1979 
contained in the claims file, the only terrorist activity 
reported involving Frankfurt, Germany occurred on May 11, 
1972 when a car bomb killed one American officer and injured 
thirteen people. See internet research dated in March 2005.  
As set forth above, the appellant's service personnel records 
reveals that she was not transferred to Germany until May 31, 
1972, twenty days after the bombing.  As such, she was not 
yet in Germany at the time of this incident. See service 
record of assignments.  Later that month, three more 
servicemen were injured in another car bomb attack. Id.; See 
also U.S. Army - Timeline of Terrorism chart.  However, this 
attack occurred in Heidelberg, Germany. Id.   
 
In addition, the RO attempted to verify whether a shoot-out 
took place in and around Frankfurt, Germany between armed 
U.S. military police officers and terrorists in May 1972. See 
September 2004 letter to the Provost Marshal's Office in 
Frankfurt, Germany.  According to a memo contained in the 
claims file, records contained at the Provost Marshal's 
office are retained only for a period of five years, and are 
then forwarded to the US Army Crime Records Center. See 
February 2005 Report of Contact.  The RO requested any 
records involving the alleged May 1972 shoot-out from the US 
Army Crime Records Center. See February letter to the US Army 
Crime Records Center.  However, no records regarding such an 
incident were found. March 2005 handwritten response.  

Thus, neither of the stressor events alleged by the appellant 
has been confirmed.  Although the appellant has a diagnosis 
of PTSD related to traumatic terrorist events in service, 
there is no credible supporting evidence that the claimed in-
service stressors occurred.  Absent corroborating evidence of 
either event, service connection for PTSD cannot be granted.  
Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims for service connection for PTSD.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claim, the doctrine is not 
applicable. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


